DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities:
In [0016] at line 2, “detail” should be corrected to --details--.
In [0024] at the beginning of line 3, “vane 22” should be corrected to --vane 20--.
In [0025] at line 6, “may extends” should be corrected to --may extend--.
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 9 are objected to because of the following informalities:
In claim 1 at line 8, before “a sweep” the word --and-- should be added to mark the beginning of the last clause.
In claim 4 at line 5, “the two adjacent ones of the vanes” should be corrected to --the two adjacent vanes--. Claim 1 recites “two adjacent vanes”. If claim 1 is amended as suggested below, this objection will become moot.
Claim 4 is objected to because it does not end with a period.
In claim 9, after “wherein”, --the-- should be added.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the vanes extending between a first end and a second end” and “the vanes having a first end portion…”. It is unclear whether these limitations concern the collective arrangement of vanes or each individual vane, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected so that each recitation of “the vanes” is replaced with --each vane--. If this correction is made, the recitations of “the first end” in claims 2 and 3 should be corrected to --each first end--.
Claim 1 recites “vanes” and then several limitations that pertain to a single vane. The claim does not have indentations to organize the clauses, and it is unclear whether the limitations pertain to each of the vanes individually, all of the vanes collectively, or a subset of the vanes, rendering claim 1 indefinite. The indefinite limitations are:
“the vanes extending between a first end and a second end…chord length” individually or collectively? Multiple first ends or a single first end? Recommend to replace “the vanes” with --each vane--.
“the vanes having a first end portion…location” individually or collectively? Recommend to replace “the vanes” with --each vane--.
“a chord ratio…first location” For each vane or only one vane?
line 7 “two adjacent vanes” Are these vanes from the previously recited vanes? Recommend to replace with --two adjacent ones of the vanes--.
“sweep angle difference…” Does this pertain to all the vanes or only one vane? Possible correction: --each[[a]] sweep angle difference between a maximum sweep angle of each[[the]] leading edge along each[[the]] first end each[[the]] leading edge along each[[the]] first end portion is at least 15 degrees.--.
Sample claim 1:
A stator having a central axis, the stator comprising: vanes circumferentially distributed around the central axis, 
wherein each vane:
extends between a first end and a second end along a span and from a leading edge to a trailing edge along a chord length,
has a first end portion extending from the first end to about 30% of the span to a first location, wherein a chord ratio of the chord length at the first end to the chord length at the first location is greater than or equal to 1.1, and
defines a maximum sweep angle of the leading edge along the first end portion and a minimum sweep angle of the leading edge along the first end portion having a sweep angle difference of at least 15 degrees; and
wherein a pair of adjacent ones of the vanes define a throat therebetween, wherein a throat ratio of a width of the throat at the first location to a width of the throat at the first end is greater than or equal to 1.3. 
Claim 4 depends from claim 1, which recites “vanes” and then claim 4 recites several limitations that pertain to a single vane. The claim does not have indentations to organize the clauses, and it is unclear whether the limitations pertain to each of the 
“the chord ratio of the chord length at the second end to the chord length at the second location greater” For each vane or only one vane? Recommend -- each chord ratio of a chord length at each second end to a chord length at each second location”
“along the second end portion, a difference between a maximum sweep angle of the leading edge and a minimum sweep angle of the leading edge” For each vane or only one vane? Recommend -- along each second end portion, a difference between a maximum sweep angle of each leading edge and a minimum sweep angle of each leading edge--.
Claim 12 recites the limitations “the leading edge,” “the first end,” and “the span” in the last 3 lines. Claim 12 recites “vanes” each having these elements, so it is unclear which of the vanes is limited by the sweep limitations. The rejection may be overcome by adding --each vane having-- before “a sweep angle” and by changing “the” to --its-- for each indefinite limitation listed here.
Claim 12 recites the limitation “the length at the first end to the length at about 30% of the span from the first end” at line 7. Claim 12 recites multiple flow passages, each having a length and multiple vanes with a first end, rendering the claim indefinite. 
Claims 2-9 and 13-20 are indefinite because it is unclear whether they limit a single vane (pair) or all of the vanes (pairs). Clarification is required regardless of how claim 1 is amended.
claim 2, “the first end” is interpreted as and may be corrected to --each first end--.
In claim 2, “the vane” is interpreted as and may be corrected to --each vane--.
In claim 3, “the first end” is interpreted as and may be corrected to --each first end--.
In claim 3, “the vane” is interpreted as and may be corrected to --each vane--.
In claim 5, “the chord ratio” is interpreted as and may be corrected to --each chord ratio--.
In claim 5, “the chord ratio” is interpreted as and may be corrected to --each chord ratio--.
In claim 6, “the chord ratio” is interpreted as and may be corrected to --each chord ratio--.
In claim 7, “the sweep angle” is interpreted as and may be corrected to --each sweep angle--.
In claim 8, “the sweep angle” is interpreted as and may be corrected to --each sweep angle--.
In claim 13, “the first end” is interpreted as and may be corrected to --each first end--.
In claim 13, “the vane” is interpreted as and may be corrected to --each vane--.
In claim 14, “the first end” is interpreted as and may be corrected to --each first end--.
In claim 14, “the vane” is interpreted as and may be corrected to --each vane--.
claim 15, “the length ratio” is interpreted as and may be corrected to --each length ratio--.
In claim 16, “the length ratio” is interpreted as and may be corrected to --each length ratio--.
In claim 17, “the sweep angle” is interpreted as and may be corrected to --each sweep angle--.
In claim 18, “the sweep angle” is interpreted as and may be corrected to --each sweep angle--.
In claim 19, “the throat ratio” is interpreted as and may be corrected to --each throat ratio--.
In claim 20, “the throat ratio” is interpreted as and may be corrected to --each throat ratio--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller ‘535 (US 10,808,535 to General Electric and available under 102(a)(2) as of effectively filed date 27 September 2018) in view of Sasaki (US 6,079,948).

    PNG
    media_image1.png
    578
    538
    media_image1.png
    Greyscale

Regarding claim 1, Haller discloses:
A stator having a central axis, the stator comprising: 
vanes (202) circumferentially distributed around the central axis (col 4 line 64 - col 5 line 8, see Fig 1), the vanes extending between a first end (adjacent top or bottom 212 in Fig 2) and a second end (adjacent top or bottom 212 in Fig 2) along a span and from a leading edge (208) to a trailing edge (210) along a chord length (WR, WT, see Figs 4-5), 
the vanes having a first end portion (see Fig 3, all of root R or tip T, which is the inner or outer 15% of span, col 5 line 65 - col 6 line 11 together with adjacent portion of midspan M to make 30%) extending from the first end to about 30% (i.e. wherein ‘about X’ is interpreted as X ± 0.2X as defined in the instant specification at [0026], so in the range 24-36%) in of the span to a first location, 
a chord ratio of the chord length at the first end to the chord length at the first location greater than or equal to 1.1 (col 6 line 65 - col 7 line 3, midspan region has 70-95% of chord length of tip and root regions, 1/.7 is 1.43, 1/.95 is 1.05, which establishes a range 1.05 to 1.43 for both root and tip that substantially overlaps with the claimed range of at least 1.1), 
a throat ratio of a width of a throat between two adjacent vanes at the first location to a width of the throat at the first end is greater than or equal to 1.3 (col 6 lines 23-34: at most 0.24 at root and tip, at least 0.32 at midspan, 0.32/0.24 = 1.33 or more for both root and tip. Note that the values cites are throat to pitch ratios col 6 lines 12-16, where pitch is a fixed value set to the distance between the blades at their leading edge root end, col 6 lines 20-23), 
Haller does not disclose:
a sweep angle difference between a maximum sweep angle of the leading edge along the first end portion and a minimum sweep angle of the leading edge along the first end portion is at least 15 degrees.
Haller discloses that the sweep angle β at the end walls may be between 1º and 5º, and may be modified to adjust the concentration of fluid flow across midspan region M relative to root region R and tip region T (col 7 lines 32-48).

    PNG
    media_image2.png
    590
    552
    media_image2.png
    Greyscale

Sasaki teaches:
a moving blade or stationary vane (col 12 lines 59-61) for a compressor or steam turbine (col 6 lines 53-54) wherein the inner and outer 1/6th to 1/3 are angle forward with 15º to 45º of sweep (col 8 lines 9-19). Figs 2 and 3 show that the chord length of the center portion is shorter, but the dimensions are not given. The projecting portions at the root and tip suppress secondary flows to increase efficiency of the cascade (col 4 line 66 - col 5 line 15).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of Haller by adding the 
Haller teaches that the chord (“axial width”) ratio between midspan and the root and tip reduces fluid flow profile loss across the midspan region and increases the available empty space for flow at the midspan region (col 6 line 57 - col 7 line 3). Haller discloses a range of values where the midspan region has 70% to 95% of the chord length of the root and tip. This range of values allows some design flexibility within the range, and thus the modification of Sasaki is performed while maintaining the chord ratio in order to maintain the advantages of reduced fluid flow profile loss across the midspan region as specified by Haller. Thus after the modification, the modified stator has a ratio of chord length at the tip and root to the chord length at the midspan portion, including both 30% and 70% of span, where the ratio is between 1.05 and 1.43.
Regarding claim 12, the stator of Haller modified by the projecting portion of Sasaki in the same way and for the same reasons as described above with reference to claim 1 teaches:
A stator having a central axis, comprising: 
vanes (202, with reference to Haller except where noted) circumferentially distributed around the central axis (col 4 line 64 - col 5 line 8, see Fig 1), each of the vanes extending between a first end (adjacent top or bottom 212 in Fig 2) and a second end (adjacent top or bottom 212 in Fig 2) along a span and from a leading edge (208) to a trailing edge (210) along a chord length (WR, WT, see Figs 4-5),
flow passages (FP in Fig 2, 4, 5) defined between each of two adjacent ones of the vanes, each of the flow passages having a length (see Fig 5, WR,T) extending parallel to the chord length of the vanes and a throat (D1 in Fig 4, D2 in Fig 5, col 6 lines 13-16) having a width extending between the two adjacent ones of the vanes, 
a length ratio of the length at the first end to the length at about 30% of the span from the first end greater than or equal to 1.1 (col 6 line 65 - col 7 line 3, midspan region has 70-95% of chord length of tip and root regions, 1/.7 is 1.43, 1/.95 is 1.05, which establishes a range 1.05 to 1.43 for both root and tip that substantially overlaps with the claimed range of at least 1.1); 
a throat ratio of the width of the throat at about 30% of the span from the first end (within midspan region, opening to pitch is at least 0.32, col 6 lines 26-28) to the width of the throat at the first end (opening/pitch less than 0.24 in root and tip regions, col 6 line 29) greater than or equal to 1.3 (0.32/0.24 = 1.33 or more for both root and tip), and 
a sweep angle difference between a maximum sweep angle of the leading edge and a minimum sweep angle of the leading edge between the first end and about 30% of the span being at least 15 degrees (as taught by Sasaki col 8 lines 9-19, the root and tip portions are each swept by 15º to 45º, whereas the maximum sweep disclosed by Haller is 5º, leaving a difference of at least 10º up to 45º between the ends and 30% of span).
Regarding claims 2 and 13, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first end is a radially inner end of the vane (Haller root R, see mapping of elements in claim 1 wherein both the inner and outer portions of the stator meet the limitations for the first end).
Regarding claims 3 and 14, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first end is a radially outer end of the vane (Haller root T, see mapping of elements in claim 1 wherein both the inner and outer portions of the stator meet the limitations for the first end).
Regarding claim 4, the stator of Haller as modified by the projecting portion of Sasaki teaches:
each of the vanes has a second end portion extending from the second end along about 30% of the span to a second location, the chord ratio of the chord length at the second end to the chord length at the second location greater than or equal to 1.1; the throat ratio of the width of the throat between the two adjacent ones of the vanes at the second location to the width of the throat at the second end greater than or equal to 1.3; and, along the second end portion, a difference between a maximum sweep angle of the leading edge and a minimum sweep angle of the leading edge being at least 15 degrees (see rejection for claim 1, where both the inner and outer ends meet these limitations).
Regarding claims 5 and 15, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the chord [length] ratio is at least 1.17 (Haller discloses a chord ratio of 1.05 to 1.43, which would be further increased by the projecting portion of Sasaki).
Regarding claims 6 and 16, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the chord [length] ratio is at most 1.5 (within a range of 1.05 to 1.43, see second paragraph of combination statement for claim 1).
Regarding claim 7, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is greater than 20 degrees (the combination teaches a range of 10º to 45º, see combination statement for claim 1).
Regarding claims 8 and 17, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is greater than 25 degrees (the combination teaches a range of 10º to 45º, see combination statement for claim 1).
Regarding claim 9, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the first location is located at most at 30% of the span from the first end (see mapping for claim 1, at 30%, Haller teaches that the root and tip portions .
Regarding claims 10-11 and 19-20, the stator of Haller as modified by the projecting portion of Sasaki does not explicitly teach:
the throat ratio is greater than or equal to 1.5.
the throat ratio is at most 3.
Haller teaches that the reduced throat near the root and tip of the stator directs fluid flow to the midspan region to reduce secondary flow losses (col 6 lines 35-45). Haller’s stator has a throat to pitch ratio of at most 0.24 at the root and tip, so it could be less than 0.24 (col 6 lines 23-24). The throat to pitch ratio is at least 0.32 in the midspan, so it could be more. Thus, Haller’s disclosed ratio of throat at the midspan to throat at the root/tip is at least 1.33 or greater.
MPEP 2144.05 §II states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see. In this case, Haller discloses a range of at least 1.33. The difference in throat between the midspan of the vane and root and tip portions is a result effective variable, which affects the amount of airflow directed toward the midspan of the airfoil and reduces secondary flows to increase efficiency.

Regarding claim 18, the stator of Haller as modified by the projecting portion of Sasaki teaches:
the sweep angle difference is at most 90 degrees (up to 45º, see combination statement for claim 1 and rejection of claim 12).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai (US 6,036,438) discloses “Nozzle blades 1 shown in FIG. 9 are shaped and arranged so that the throat width S2 at the middle portions of the cascade is greater than the respective throat widths S1 at the root portion thereof and S3 at the tip portion thereof to reduce the secondary flow loss by increasing flow rates, relatively to in the root and tip portion of the fluid passage between the blades, in the middle portion thereof. In the middle portion of the fluid passage of the nozzle designed in above-mentioned manner, the flow of the fluid is not affected by the side wall surface of the diaphragm rings, hence secondary flow loss can be reduced.”

    PNG
    media_image3.png
    464
    566
    media_image3.png
    Greyscale

Lord (US 6,554,564) discloses a fan exit guide vane with 10-60º of sweep, particularly 25-50º on the inner and outer 10-30% of the vane span for noise reduction. This appears to increase the chord length at the inner and outer end relative to the center portion, but chord length is not explicitly disclosed. The trailing edge “lies substantially along a radial line, and, therefore, has substantially no sweep” (col 3 lines 59-62). Lord does not disclose details of the throat.

    PNG
    media_image4.png
    273
    272
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    395
    505
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    656
    507
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    715
    507
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    372
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    508
    484
    media_image9.png
    Greyscale
Haller ‘411


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image10.png
    569
    536
    media_image10.png
    Greyscale



Conventional practice in the design of a turbine stage is to provide for radial equilibrium along the flowpath between the partitions and end walls such that constant axial velocity and work is achieved at all radial positions or radial heights of the nozzle. Free vortex designs such as this have long been utilized, with the throat areas between partitions increasing linearly with radial outward distance from the hub of the stage. In certain applications, however, controlled vortex or reverse designs have been used in which the flow is biased radially inwardly in efforts to minimize secondary flow and profile losses in the hub region of the bucket receiving the nozzle flow. Impulse stage design results in bucket hub regions with large amounts of turning and historically this area has a larger fraction of the overall loss. Energizing this region with the reverse aerodynamic approach can have a beneficial result. However, this needs to be accomplished without causing hub and tip nozzle vortex interaction. If interaction does happen, this can substantially reduce the benefit of the reverse aerodynamic design. Generally speaking, a reverse design provides decreasing throat areas between partitions with increasing radial height. Significant secondary aerodynamic flow losses, however, can be caused by secondary flows (vortices) generated as the boundary layers along the inner and outer side walls of the turbine nozzle rows are turned through the nozzle. The stronger the vortices, the greater the losses. In the course of investigating the reverse design, it has been found that the vortices forming the secondary flows along the tips and bases of the partitions (adjacent the hub and tip end walls) can interact with one another to increase the aerodynamic losses. There appear to be cases when the throat passage geometry in particular effects the conditions for interaction. In addition, the reverse design may decrease the nozzle flow adjacent to the outer side wall too much, resulting in a poor flow distribution into the bucket, and excess swirl near the tip at the stage one exit plane. Hence, further refinements are necessary to the controlled vortex design to optimize radial flow distribution and minimize aerodynamic losses. col 1 lines 30-67

    PNG
    media_image11.png
    325
    493
    media_image11.png
    Greyscale



Maximum S/T occurs at about 30%-60% of the radial height
Maximum S/T is 110-125% of the average S/T
Root S/T is 70%-100% of the average S/T
Tip S/T is 55%-85% of the average S/T
The nozzle blades and buckets are over-cambered at their roots and tips to constrict flow from the roots and tips into the mid-regions of the blades and buckets. Improved aerodynamic efficiencies are obtained by directing the flow away from the end walls of the blades and buckets toward the efficient mid-region of the blades and buckets whereby flow velocity and angle leaving the nozzle has a non-linear distribution and the bucket velocity leaving angles are similarly non-linear.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image12.png
    346
    491
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    402
    466
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    390
    341
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    470
    357
    media_image15.png
    Greyscale


flow loss as compared to conventional static nozzle airfoils, and may contribute to increase turbine efficiency of a turbine system utilizing such airfoils” (col 3 lines 7-21).

    PNG
    media_image16.png
    502
    432
    media_image16.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745